Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000695
                                                      06-DEC-2012
                          SCWC-11-0000695             12:44 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

       RICARDO APOLLONIO, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-11-0000695; CASE NO. 1DTC-10-010161)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Recktenwald, C.J., Nakayama, Acoba,
                   McKenna, and Pollack, JJ.)

          The Application for Writ of Certiorari filed on October

22, 2012 by Petitioner/Defendant-Appellant Ricardo Apollonio is

hereby accepted and will be scheduled for oral argument.    The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, December 6, 2012.

James S. Tabe,                   /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama
Brandon H. Ito,
for respondent                   /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack